                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                                         ) BANKRUPTCY CASE
                                               )
WILLIAM DONALD THOMPSON,                       ) NO.: 19-21727-JRS
                                               )
         Debtor.                               ) CHAPTER 13
                                               )
                                               )
                                               )


                              OBJECTION TO CONFIRMATION

         COMES NOW Aurora Financial Group, Inc. c/o Freedom Mortgage Corporation

(hereinafter known as "Creditor"), a secured creditor holding a Security Deed against the real

property commonly known as 7140 Balmoral Ct, Cumming, Georgia 30041 (the "Property"), and

for the reasons stated below, objects to confirmation of Debtor's Chapter 13 plan (Doc. No. 14)

(the "Plan").

                                                 1.

         Debtor's Plan understates the prepetition arrearage amount owed to Creditor as

$20,000.00. The prepetition arrearage amount owed to Creditor is approximately $32,762.72.

                                                 2.

         Debtor's Plan proposes to pay only $100.00 until December, 2020 when the payment is

proposed to increase to $350.00. This is an unacceptable timeframe. Creditor request larger

payments to begin at the confirmation of this Plan.

                                                 3.

         This Chapter 13 Plan was filed on August 29, 2019. Debtor filed a prior case, 19-20850

on May 2, 2019 which was dismissed on June 10, 2019 for Debtor’s Failure to File Information.
                                                  4.

       Creditor reserves the right to raise the failure of Debtor to have made post-petition

mortgage payments if at the time of the confirmation hearing that appears to be the case.



       WHEREFORE, Creditor prays that the Court will:

           1. deny confirmation,

           2. award reasonable attorney’s fees, and

           3. grant such other and further relief as is just and equitable.


                                               /s/Ciro A Mestres
                                               Ciro A Mestres
                                               Georgia BAR NO. 840253
                                               Attorney for Creditor
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, GA 30076
                                               678-281-6516
                                               678-281-6516
 In Re:                                                       Bankruptcy Case No.:     19-21727-JRS
            William Donald Thompson
                                                              Chapter:                 13

                                                              Judge                    James R. Sacca

                                CERTIFICATE OF SERVICE

       I, Ciro A Mestres, of MCCALLA RAYMER PIERCE, LLC, 1544 Old Alabama
Road, Roswell,
Georgia 30076-2102, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I served a copy of the within OBJECTION TO
CONFIRMATION filed in this bankruptcy matter on the following parties at the
addresses shown, by regular United States Mail, with proper postage affixed, unless
another manner of service is expressly indicated:

William Donald Thompson
7140 Balmoral Court
Cumming, GA 30041

Jonathan D. Clements                           (served via ECF Notification)
Kelley & Clements
P.O. Box 2758
Gainesville, GA 30503

Nancy J. Whaley, Trustee                 (served via ECF Notification)
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.


Executed on:       10/21/2019       By:    /s/Ciro A Mestres
                       (date)              Ciro A Mestres
                                           Georgia BAR NO. 840253
                                           Attorney for Creditor
